Citation Nr: 1714167	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left wrist sprain.

2. Entitlement to service connection for ulnar nerve damage, associated with the left wrist sprain.

3. Entitlement to service connection for residuals of a back injury ("back disorder").

4. Entitlement to service connection for residuals of a left ankle injury.

5. Entitlement to service connection for atrophy of the right calf, secondary to the Veteran's service-connected right ankle injury. 

6. Entitlement to temporary special monthly compensation based on aid and attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to September 2008.

These appeals come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) in August 2011.  In March 2012, that AVLJ issued a decision on some of the issues then on appeal and a remand for additional evidentiary development on other issues.  The AVLJ was unable to issue an opinion on the remaining issues and the Veteran had an additional hearing before the undersigned VLJ via videoconference in December 2013.  Transcripts of all hearings are of record.

This matter came before the Board several times, most recently in September 2014, at which time the Board remanded the above-captioned issues for VA medical opinions and private medical records.  Unfortunately, an adequate medical opinion was not obtained for the issue of entitlement to service connection for atrophy of the right calf, secondary to the service-connected right ankle injury, and a remand is again necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board instructed the RO to issue a Statement of the Case for the Veteran's claim of entitlement to temporary aid and attendance.  As a Statement of the Case has not been issued, a remand is necessary for action consistent with this decision.  See id.

The Board sought an independent medical opinion regarding the Veteran's ankle, wrist, and back claims.  A copy of the opinion was provided to the Veteran in October 2016 and the Veteran's representative filed a brief with a response in February 2017.

The Board granted service connection for the right ankle condition in the 2014 decision as due, in part, to service injuries, and, in part, to the inadequate VA treatment he received following a 2008 injury.  In 2015 correspondence, the Veteran inquired why the most recent supplemental statement of the case had not addressed his claim for the right ankle under section 1151.  That is because this claim was granted.  To the extent the RO erred in the most recent SSOC by not addressing the 1151 aspect when considering the calf muscle claim, that point is addressed in the remand below.  The RO is advised that the codesheet should be amended to reflect not only that the right ankle was granted on a direct basis, but that it was also granted under section 1151.

The issues of entitlement to service connection for atrophy of the right calf secondary to the service-connected right ankle injury and entitlement to temporary special monthly compensation for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran was diagnosed with a left wrist sprain with hyperflexion injury and secondary ulnar nerve damage in January 2009 and these conditions were likely caused by parachute jumps during his military service.

2. The Veteran's currently-diagnosed back disorder is likely related to his parachute jumps and back injuries incurred during service. 

3. The Veteran's October 31, 2008 left ankle injury and residuals were not caused by his in-service duties or injuries and was not otherwise related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a left wrist strain have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for ulnar nerve damage associated with a left wrist strain have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for residuals of a back injury have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a left ankle injury have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Secondary service connection will be granted when the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Wrist Sprain and Ulnar Nerve Damage

The Veteran contends that he injured his left wrist in service as an Airborne engineer and continues to experience residuals from those injuries.  

Initially, the Board notes that some of the Veteran's service treatment records are unavailable for review.  VA issued a formal finding of unavailability in December 2012 and it is apparent from the record that further attempts to obtain them would be futile.  When service treatment records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's service records that are associated with the claims file show that he received a parachutist badge and confirm that he worked as an airborne engineer.  His available treatment records also show that he was treated several times for knee pain after a bad jump in May 2007, but do not show treatment specifically for a left wrist disorder.

The Veteran's VA medical records are associated with the claims file.  A primary care note from December 2008 shows "impressive crepitance without pain" in the left wrist.  It was noted that the Veteran had a history of injury in the military.  In October 2009, the Veteran continued to complain of left wrist pain.  It was noted that x-rays were normal and an MRI was necessary.  A November 2009 record shows that the Veteran continued to complain of left wrist pain, mainly anteromedial.  An examination revealed no swelling, redness, heat, or deformity, but considerable crepitance on range of motion and the physician noted that an MRI was necessary.  

The Veteran was afforded a VA examination in January 2009.   The examiner noted that the Veteran had a hyperflexion injury in which he severely jammed his left wrist in 2007 and then had repeated smaller injuries on two other occasions, which left him with a nerve injury in the ulnar distribution, lateral three fingers of the left hand, and significant pain and crepitation on movement of the wrist.  A physical examination revealed remarkable crepitation and grinding in the left wrist in all planes of movement as well as tenderness and limited range of motion.  The examiner diagnosed the Veteran with a left wrist sprain with hyperflexion injury and secondary ulnar nerve damage.  An x-ray was conducted and showed normal bones and joints. 

The Veteran was afforded another VA examination in November 2012.  The examiner documented that the Veteran did not have a wrist condition presently or in the past, but he noted that the Veteran had marked crepitus that was discomforting.   He otherwise had normal wrist strength and range of motion, and diagnostic testing did not show arthritis.  The examiner diagnosed him with no gross abnormalities involving the left wrist.  He further stated that EMG/NCV studies need to be accomplished to determine the etiology of any potential left upper extremity condition that results in pain and altered sensation.   

The RO requested that the November 2012 examiner complete the necessary EMG/NCV testing and render a nexus opinion.  The examiner completed the addendum medical opinion in April 2013, and determined that additional EMG/NCV testing was unnecessary in light of a February 2009 neurological examination that showed no deficits in the left upper extremity.  The examiner stated that EMG/NCV testing should have been conducted if the Veteran's symptoms continued, but that he did not feel that the Veteran had service-related neuropathy.  He concluded that the Veteran's service treatment records accurately portrayed the Veteran's medical conditions in service and that he did not have a left wrist condition due to service.   The Board notes that a formal finding was made as to the partial unavailability of the Veteran's service records, including his separation examination.  Because the examiner's negative nexus opinion relied on the absence of documentation in service, the Board did not rely on this nexus opinion.  

The Veteran underwent a VA nerves and joints examination in July 2013.  He reported that his main problem was crepitus in his wrists, which he was able to demonstrate only on forceful range of motion.  A physical examination revealed negative Tinel's, positive Phalen's, and normal range of motion for the left wrist without crepitus, except on forceful range of motion.  Deep tendon reflexes, sensory, and motor examinations were normal.  The examiner noted that x-rays from December 2008 and November 2012 and an MRI of the left wrist in January 2010 are normal.  Nerve testing was conducted and the examiner concluded that there was no evidence of a generalized peripheral neuropathy, cervical radiculopathy, or localized entrapment affecting the upper extremities, including ulnar neuropathy or carpal tunnel syndrome.   

Another medical opinion was obtained from the November 2012 VA examiner in September 2015.  The examiner determined that there were no objective medical findings to support an in-service wrist injury that would result in a chronic residual medical condition.  The examiner's opinion, however, relied on the lack of in-service treatment, even though VA has made a formal finding of unavailability regarding the Veteran's service treatment records.   Accordingly, the Board did not rely on this medical opinion.  

An independent medical opinion was obtained in April 2016 from a VA orthopedist.  Based on the Veteran's incomplete service treatment records, lay statements, and post-service medical records, the examiner concluded that it was at least as likely as not that the Veteran's currently diagnosed left wrist sprain with hyperflexion began during, or was otherwise caused by, active duty service, including repeated parachute jumps.  In forming this opinion, the examiner relied on the January 2009 examination findings and the Veteran's statements about his in-service injuries.  

The Board finds that the Veteran's statements regarding his in-service injuries are credible and consistent with his terms of service and the service records that are available.  The Board also finds that the January 2009 VA examination and April 2016 independent medical opinion are probative evidence that the Veteran had a left wrist disability, related to service, during the period on appeal.  It is unclear whether the Veteran has a current left wrist disability as the more recent VA medical opinions were based on the lack of service treatment records in the file.  While Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Here, the Veteran filed a claim for a left wrist condition in October 2008 and was diagnosed with a left wrist strain with a hyperflexion injury and secondary ulnar nerve damage in January 2009.  Accordingly, the Board finds that service connection is warranted for the Veteran's left wrist condition and related ulnar nerve damage.  The RO should afford the Veteran a new VA examination to determine the exact nature and severity of any existing left wrist condition.  

Service Connection for a Back Disorder

The Veteran contends that he injured his back in service as an Airborne engineer and continues to experience residuals from those injuries.   

The Veteran's service records that are associated with the claims file confirm that he received a parachutist badge and that he worked as an airborne engineer.  His entrance examination shows a normal back evaluation and available treatment records show that he was treated several times for knee pain after a bad jump in May 2007, but do not show treatment specifically for a back disorder.  

The Veteran was afforded a VA general medical examination in January 2009.  He reported injuring his lumbar spine and sacral vertebrae when he landed on his buttocks during 4 out of 23 parachute jumps in service.  He specifically jammed his lumbar spine and had a contusion of the sacral vertebra or sacrococcygeal area.  The examiner's diagnostic impression was a lumbosacral strain and a sacral contusion but he noted that he did not see major disability in regards to the lumbosacral spine or sacral vertebra.  An x-ray was conducted and showed grade 0-I spondylolisthesis at the L5-S1 level, normally maintained disc spaces, and no vertebral fractures.  

In November 2009, the Veteran underwent physical rehabilitation consultation at VA.  He reported three bad jumps during service.  A physical examination revealed no tenderness of the lumbar spine or sacroiliac joints, but a right leg length discrepancy of half an inch was noted which appeared to be from the proximal right femur. 

He underwent a VA spine examination in November 2012.  The examiner indicated that the Veteran did not presently have a back disorder diagnosis nor did he have one in the past.  Although the Veteran reported injuring his back during bad jumps, the examiner noted that there were no service treatment records documenting these claims.  A physical examination revealed flexion to 90 degrees or greater with no objective evidence of painful motion and no limitation of motion after repetitive use testing.  The examiner indicated that the Veteran did not have functional loss or functional impairment of the thoracolumbar back but he did experience localized tenderness in his back.  The examiner diagnosed the Veteran with spondylolysis at L5 with grade 1 spondylolisthesis, as documented by x-rays.  He opined that, while the Veteran's service created the potential for a back disorder, there was no objective evidence of a back injury or back condition in service.  As noted above, some of the Veteran's service treatment records are missing.  Because the examiner's negative nexus opinion relied on the absence of documentation in service, the Board did not rely on this nexus opinion.  

An addendum medical opinion was obtained from the November 2012 examiner in April 2013.  He noted that the Veteran's service records did not document an in-service back injury or back treatment and concluded that the back condition was less likely than not related to or aggravated by service.   As stated above, a formal finding was made as to the partial unavailability of the Veteran's service records, including his separation examination.  Because the examiner's negative nexus opinion relied on the absence of documentation in service, the Board did not rely on this nexus opinion.  

Another medical opinion was obtained from the November 2012 VA examiner in September 2015.  The examiner determined that there were no objective medical findings to support an in-service back injury and therefore it is less likely than not that the Veteran's back disorders were aggravated by his service-connected right ankle injury.  The examiner's opinion, however, relied on the lack of in-service treatment, even though VA has made a formal finding of unavailability regarding the Veteran's service treatment records.   Accordingly, the Board did not rely on this medical opinion.  

An independent medical opinion was obtained in April 2016 from a VA orthopedist.  Based on the Veteran's incomplete service treatment records, lay statements, and post-service medical records, including the negative nexus opinions, the examiner concluded that it was at least as likely as not that the Veteran's currently diagnosed pars defect and/or spondylolisthesis began during, or was otherwise caused by, active duty service, including repeated parachute jumps.  In forming this opinion, the examiner relied on the January 2009 examination findings and the Veteran's statements about his in-service injuries.  

The Board finds that the Veteran's statements regarding his in-service injuries are credible and consistent with his terms of service and the service records that are available.  Importantly, the Veteran had a normal back evaluation at entrance and was diagnosed with spondylolisthesis in January 2009, only four months after separation from service.  The Board also finds that the January 2009 VA examination and April 2016 independent medical opinion are probative evidence that the Veteran's back disability is related to service.   While the Board acknowledges that there are negative nexus opinions associated with the record, the opinions are based on the lack of in-service treatment for a back injury despite repeated instructions regarding the missing service treatment records.  Accordingly, the Board did not accord those opinions any probative value and, based on the competent lay and medical evidence, finds that service connection is warranted for the Veteran's back disorder.  

Service Connection for a Left Ankle Injury

The Veteran contends that his active duty service weakened his ankles which ultimately caused his left ankle fracture on October 31, 2008.  He also claims that he specifically injured his ankles in particularly bad jump in February 2008.  At the Board hearing, the Veteran's mother testified that she received a call after this jump and was notified that he had been injured.   The Veteran also testified that he did not receive treatment for his ankles during the time between service separation and the October 31, 2008 accident.  

The Veteran's DD 214 confirms that the Veteran received his parachutist badge and served as an airborne engineer.  His entrance examination shows a normal lower extremity evaluation and available treatment records show that he was treated several times for knee pain after a bad jump in May 2007, but do not show treatment specifically for an ankle disorder.   As noted, some of the Veteran's service treatment records, including his separation examination, are unavailable for review. 

On November 1, 2008, the Veteran presented to the emergency room after falling down stairs earlier that evening while inebriated.  When he arrived, it was noted he had rolled his ankles, injured his left knee, and had lacerations on his right ankle.  A radiological examination showed a spiral fracture through the lateral malleolus in the left ankle.  There was no significant displacement and ankle mortise was well-maintained.  While there was soft tissue swelling, it was noted that other bony elements were intact.  The Veteran's left ankle was splinted and he was scheduled for a follow-up appointment with orthopedic surgery to determine whether surgery was necessary.  Records show he did not undergo surgery and, on November 25, 2008, a physician outpatient note indicates that the Veteran was not having any issues with his now casted left ankle.  Imaging studies conducted on December 4, 2008 show healing fracture of the lateral malleolus.  There are no post-service medical records for left ankle treatment prior to the October 31, 2008 injury but the Veteran did file for service connection for nerve damage of the lower extremities, a bilateral ankle disorder, and a bilateral leg disorder, along with 31 other disorders, on October 7, 2008. 

The Veteran was afforded a VA general medical examination in January 2009.  He reported injuring his ankles after a jump in 2007, and was diagnosed with a hairline fracture in his left ankle and a sprain in his right ankle.  He stated his ankle disorder was exacerbated by his accident on October 31, 2008, during which he sustained a fracture to the left lateral malleolus and an open dislocation of the right ankle.  The examiner's diagnostic impression was closed lateral malleolus fracture to the left ankle.  X-rays were conducted and revealed an oblique fracture through the distal fibula extending into the articular surface at the lateral malleolus on the left side. 

In November 2009, the Veteran underwent physical rehabilitation consultation at VA.  He reported three bad jumps during service, including in December 2007 when he sustained bilateral ankle sprains and hairline fracture.  A physical examination revealed normal range of motion and no tenderness for the left ankle.  October 2009 x-rays showed a lucent area of fibrous nonunion with slight spur formation posteriorly at the oblique fracture line on the lateral view.  

The Veteran was afforded a VA joints examination in November 2012.  A physical examination revealed normal plantar flexion and dorsiflexion with no evidence of pain on motion, and the examiner indicated the Veteran did not have functional loss or impairment for the left ankle.   X-rays were conducted and revealed grossly unremarkable soft tissue structures, aligned joint spaces, and no arthritis, recent fracture sites, or evidence of malalignment.  The examiner's impression was probable posttraumatic degenerative change involving the tibitalus joint.  The examiner opined that the Veteran's left ankle condition was not related to service because there was no documentation of in-service treatment for a left ankle condition.  As stated above, a formal finding was made as to the partial unavailability of the Veteran's service records, including his separation examination.  Because the examiner's negative nexus opinion relied on the absence of documentation in service, the Board did not rely on this nexus opinion.  

An addendum medical opinion was obtained from the November 2012 examiner in April 2013.  He noted that the Veteran's service records did not document an in-service ankle injury or ankle treatment and concluded that the ankle condition was less likely than not related to service.   As stated above, a formal finding was made as to the partial unavailability of the Veteran's service records, including his separation examination.  Because the examiner's negative nexus opinion relied on the absence of documentation in service, the Board did not rely on this nexus opinion.  

In April 2014, an outside medical opinion was obtained regarding the Veteran's previous claim for entitlement to service connection for the right ankle on a direct basis or under 38 U.S.C.A. § 1151.  Relevantly, the examiner opined that there were several factors that "may have" contributed to the Veteran's right ankle damage, including "[p]rior injuries sustained by the Veteran related to his military service."  

An independent medical opinion regarding the left ankle was obtained in April 2016 from a VA orthopedist.  Based on the Veteran's incomplete service treatment records, lay statements, and post-service medical records, the examiner concluded that it was not at least as likely as not that the Veteran's left ankle disorder began during, or was otherwise caused by, active duty service, including repeated parachute jumps.  In forming this opinion, the examiner relied on the Veteran's post-service medical records, which showed that the Veteran suffered a fracture of the left lateral malleolus in October 2008, after separation from service.  The records also showed that the fracture was treated non-operatively, initially with splints then with a cast.  Based on these records, he concluded that it was "clear" that the fracture was the result of his October 2008 fall and not active duty service.  The Board accords this medical opinion great probative value because the examiner, a board-certified orthopedic surgeon, considered the Veteran's contentions regarding his in-service duties and injuries and acknowledged that service treatment records were missing in forming his opinion.  

As discussed in more detail below, the record indicates that there are private orthopedic records that are not associated with the record.  In the September 2014 remand, the Board instructed the RO to attempt to obtain these records.  The RO requested authorization from the Veteran in May 2015 to obtain any outstanding private treatment records, including records from the Arkansas Ortho Club in Conway, Arkansas.  The Veteran did not return the necessary authorization form, and stated that he had no other information or evidence to submit on his September 2015 Supplemental Statement of the Case notice response.  VA's duty to obtain these records has been met and the Board will proceed on a decision without them.   To the extent the evidence is incomplete at this time, this is because the Veteran has not cooperated with VA's attempts to develop his claim.

In light of the medical and lay evidence, the Board finds that the Veteran's October 31, 2008 left ankle injury is not related to service.   While the Board finds the Veteran's statements regarding his in-service injuries to be credible and competent statements, as a layperson, the Veteran is not competent to relate his October 31, 2008 ankle fracture to his in-service duties or injuries.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   Importantly, diagnostic testing of the Veteran's left ankle conducted after his October 31, 2008 accident showed no injuries other than the fractured lateral malleolus.   The January 2009 physical examination showed no neurological deficits and normal range of motion and the only impressions were a closed lateral malleolus fracture of the left ankle with no nerve damage, muscle atrophy, or peroneal nerve palsy.  

Furthermore, the Board relied heavily on the April 2016 independent medical opinion which found no nexus between the Veteran's service duties and injuries and his accident.  The Board accorded more weight to this medical opinion over the April 2014 medical opinion for several reasons.  First, the April 2014 medical opinion was issued by an internist, whereas the April 2016 opinion was rendered by an orthopedic surgeon who specializes in musculoskeletal injuries.  Second, the April 2014 examiner listed a number of factors that "may have" contributed to the Veteran's right ankle issue, with the Veteran's military service being one of those potential factors.  Because the April 2014 medical opinion is a statement of mere possibility rather than one of probability, like the April 2016 medical opinion, the Board found it had less probative value.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  

Accordingly, even accounting for the Board's heightened obligation to consider the benefit of the doubt rule, the Board finds that the weight of the competent evidence is against the Veteran's claim and it must be denied.  See  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Appropriate notice was provided to the Veteran by a letter sent in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, statements, and VA medical treatment evidence.  During the December 2013 Board hearing, the Veteran stated that he submitted private orthopedic records related to his ankle injury after his first Board hearing in August 2011.   An August 2011 memorandum indicated that the record should be held open for 30 days to allow the Veteran to submit lay statements and private medical records but only a lay statement was received.   In the March 2012 Board remand, the Board instructed the RO to contact the Veteran request that he provide sufficient information and authorization to obtain pertinent treatment records not already associated with the record.  The RO sent a compliant letter in April 2012, to which the Veteran did not respond.   The Board again instructed the RO to obtain outstanding private orthopedic records in the September 2014 remand.  The RO requested authorization from the Veteran to obtain pertinent records in May 2015.  The Veteran did not return the necessary authorization form, and stated that he had no other information or evidence to submit on his September 2015 Supplemental Statement of the Case notice response.  

He was also afforded several VA examinations, including in January 2009, November 2012, and July 2013.  Except as discussed above, the examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  Per the September 2014 Board remand, the Veteran was afforded addendum medical opinions in September 2014.  These opinions were not adequate because they relied on the lack of in-service treatment records, despite the formal finding of unavailability for the Veteran's service records.  The Board, however, did not rely on these opinions, obtained an adequate independent medical opinion for the back and wrist claims, and granted service connection.  A remand for adequate medical opinions is therefore unnecessary.   A remand is necessary for the Veteran's right calf claim, as discussed below.

Additionally the Veteran provided testimony at Board hearings in August 2011 and December 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judges clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearings focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  
Finally, all due process considerations have been met.  The only evidence received following the most recent Supplemental Statement of the Case was the Board-requested April 2016 outside medical opinion, to which the Veteran responded.  He was notified in an October 2016 letter that if he submitted a response and additional evidence, he had the right to have the new evidence considered by the AOJ.  The Veteran's representative only submitted a response and requested that the Board review his claim.    


ORDER

Service connection for a left wrist sprain is granted.

Service connection for ulnar nerve damage, associated with the left wrist sprain, is granted.

Service connection for a back disorder is granted.

Service connection for a left ankle injury is denied. 


REMAND

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Unfortunately, the issue of service connection for right calf atrophy, secondary to the service-connected right ankle, must be remanded for an adequate VA opinion that satisfies the September 2014 Board remand. 

In its remand, the Board instructed the RO to obtain an addendum medical opinion regarding the Veteran's right calf claim.  The examiner was instructed to opine whether the Veteran's right calf atrophy was caused or aggravated by his service-connected right ankle disability or whether it was more likely caused by the nonservice-connected October 31, 2008 fall and ankle dislocation.  

The Veteran was afforded an addendum medical opinion in September 2015.  The examiner opined that the Veteran's "right lower extremity/ankle was less likely as not (less than 50/50 probability) permanently aggravated by any claimed intraservice ankle injury/condition."  The examiner's rationale was based on the July 2013 VA examination report, which stated that the Veteran's 2009 EMG results were normal and did not show residual muscle or nerve damage from the ankle dislocation/fracture.  The Veteran's January 2009 VA examination shows, however, that the Veteran was diagnosed with atrophy of the right calf secondary to nerve injury and disuse.  While Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran's right calf atrophy diagnosis was rendered during the claims period, it constitutes a "current disability" for the purposes of service connection.  The September 2015 VA opinion was inadequate because it was based on the lack of a current disability and a remand is necessary for a new medical opinion.    

Additionally, the Veteran timely filed a notice of disagreement for the issue of entitlement to temporary aid and attendance benefits in May 2010.  In its September 2014 decision, the Board instructed the AOJ to issue a Statement of the Case for the Veteran's claims.  To date a Statement of the Case has not yet been issued for this claim and a remand is necessary for actions consistent with this decision.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding Central Arkansas VA medical records from March 2010 to the present with the claims file.      

2. After associated all recent VA treatment records with the claims file, forward the Veteran's claims file to an appropriate VA examiner, other than the examiner who issued the September 2015 medical opinion.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

Instruct the examiner that service connection for the Veteran's right ankle disability has been granted only to the extent that his disability results from in-service parachute jumps and suboptimal VA treatment received for his right ankle in November 2008 and onward.  Service connection does not extend to any current disability stemming from the October 31, 2008 post-service fall and right ankle dislocation.  Consistent with this, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right calf atrophy that existed from November 2008 to the present was caused by or aggravated by his service-connected right ankle disability? 

Please address causation and aggravation separately.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

4. Regarding the claim for temporary special monthly compensation based on aid and attendance, provide the Veteran and his representative with a Statement of the Case. The RO should also advise the Veteran that he must file a substantive appeal within 60 days. The case should be returned to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


